t c summary opinion united_states tax_court donald w and kathryn b conner petitioners v commissioner of internal revenue respondent docket no 11617-03s filed date donald w and kathryn b conner pro sese lauren epstein for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_6330 and sec_7463 the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent issued petitioners a notice_of_determination concerning collection action s under sec_6320 and or unless otherwise indicated all section references are to the internal_revenue_code as amended notice_of_determination the issues for decision are whether respondent abused his discretion in failing to abate interest and whether respondent improperly refused to abate assessments for additions to tax for failure_to_file under sec_6651 and failure to pay under sec_6651 background some of the facts have been stipulated and they are so found petitioners resided in tampa florida at the time the petition was filed petitioners filed a federal_income_tax return on date the return reflected a tax due there was no remittance with the return respondent assessed the tax as well as interest and additions to tax on date respondent received an offer_in_compromise oic submitted by petitioners the oic was returned to petitioners on date because respondent’s records reflected that petitioners were not current in the filing of quarterly employment_tax returns by cover letter dated date petitioners resubmitted the oic petitioners advised in the letter that there was no payroll for their business and therefore no employment_tax returns were due the oic was rejected in an internal_revenue_service letter dated date the letter advised petitioners that the amount offered was less than the reasonable collection potential the letter detailed petitioners’ equity and future ability to pay totaling dollar_figure petitioners offered dollar_figure to pay a balance due at that time of dollar_figure the letter further noted that petitioners’ special circumstances were considered but they did not warrant a decision to accept the offer meanwhile respondent issued to petitioners a notice_of_intent_to_levy dated date for the taxable_year petitioners submitted a timely form request for a collection_due_process_hearing petitioners attached a statement explaining their position petitioners asserted that they were out of work and that mrs conner was disabled petitioners asserted that they were in very poor financial condition they further asserted that the irs had delayed resolution of their case and asked that interest and penalties be abated petitioners paid the balance due on date after the notice of demand for payment but prior to the issuance of the notice_of_determination petitioners however seek an abatement of interest and additions to tax on date the appeals_office issued the notice_of_determination that petitioners are not entitled to an abatement of interest or additions to tax a timely petition was filed 2the parties have each referred to penalties however we understand the parties’ reference to mean the additions to tax under sec_6651 and discussion this court has jurisdiction under sec_6330 to review the commissioner’s administrative determinations sec_6330 where the validity of the underlying tax_liability is not at issue we review the determination for abuse_of_discretion 114_tc_604 where the underlying tax_liability is in issue we review de novo 114_tc_176 petitioners do not appear to argue that the failure of respondent to accept the oic was an abuse_of_discretion accordingly we need not and do not consider whether the appeals officer’s refusal to accept the oic submitted by petitioners was arbitrary capricious or without sound basis in fact or law see 112_tc_19 we do however consider the question of abatement of interest and additions to tax a abatement of interest we have jurisdiction over petitioners’ request for abatement of interest because the court has jurisdiction to review the commissioner’s refusal to rebate interest under sec_6404 115_tc_329 114_tc_171 this court may order an abatement of interest if the commissioner abuses his discretion in failing to abate interest sec_6404 the taxpayer must show that the commissioner exercised his discretion arbitrarily capriciously or without sound basis in fact or law woodral v commissioner supra pincite as applicable for the year in issue sec_6404 permits the commissioner to abate interest with respect to any unreasonable error or delay resulting from a ministerial or managerial act the regulations define a ministerial_act as a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all prerequisites to the act such as conferences and review by supervisors have taken place sec_301_6404-2 proced admin regs the regulations define a managerial act as an administrative act that occurs during the processing of a taxpayer’s case involving the temporary or permanent loss of records or the exercise of judgment or discretion relating to management of personnel sec_301 b proced admin regs petitioners appear to assert that there was delay in processing the oic in particular petitioners assert that delay resulted when the oic was returned to them by the irs for reason sec_3 sec_6404 formerly sec_6404 is applicable to requests for abatement after date taxpayer bill of right sec_2 tbor publaw_104_168 110_stat_1457 further sec_301 and of tbor permits abatement of interest with respect to unreasonable error or delay from managerial acts effective for interest accruing with respect to tax years beginning after date that petitioners were not current in filing quarterly employment_tax returns respondent later acknowledged that petitioners were not required to file these returns after being provided with information by petitioners we do not conclude that respondent abused his discretion in denying interest abatement approximately weeks after petitioners submitted the oic may to date the irs returned the oic believing that petitioners were required to file quarterly employment_tax returns and that therefore they were not current in their filing obligations in date petitioners provided the irs with information revealing that they were not required to file and resubmitted the oic respondent then proceeded to consider the oic and ultimately rejected the oic by letter dated date approximately months after the offer was resubmitted as indicated the revenue_officer considering the oic concluded that petitioners had net equity in assets plus future ability to pay totaling dollar_figure petitioners had offered dollar_figure to pay the balance then due of dollar_figure while we are aware that the process of consideration of petitioners’ oic did not proceed at a pace that petitioners might have liked we do not conclude that there was delay resulting from a ministerial or managerial act this is particularly the case where petitioners do not dispute the conclusions set forth in the rejection of the oic b additions to tax the income_tax assessment against petitioners includes additions to tax under sec_6651 and petitioners did not receive a notice_of_deficiency or otherwise have an opportunity to dispute the additions to tax relating to their income liabilities therefore they can challenge them during the sec_6330 proceeding sec_6330 see 122_tc_1 we review de novo respondent’s determination with respect to these additions to tax goza v commissioner supra pincite sec_6651 imposes an addition_to_tax of percent per month of the amount of tax required to be shown on the return not to exceed percent for failure to timely file a return sec_6651 imposes an addition_to_tax for failure to pay timely the amount shown as tax in any return the addition under sec_6651 is in an amount of percent of the amount of such tax for each month or fraction thereof that the tax remains unpaid not to exceed percent in the aggregate under sec_6651 the percent for each additional month imposed by sec_6651 is reduced by the amount of the addition_to_tax under sec_6651 to percent for any month in which both additions are imposed the additions to tax under sec_6651 and are imposed unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect petitioners did not present any evidence as to the reasons for their failure to timely file and pay the tax that was due under such circumstances we would have no basis to conclude that the failure_to_file and failure to pay were due to reasonable_cause and not due to willful neglect we conclude that there is no basis to abate the additions to tax under these circumstances reviewed and adopted as the report of the small_tax_case division to give effect to the foregoing an appropriate decision will be entered for respondent the parties have not presented argument as to the application of sec_7491 the commissioner bears the burden of production in any court_proceeding with respect to the liability for any addition_to_tax sec_7491 to meet this burden the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty or addition_to_tax 116_tc_438 the taxpayer bears the burden_of_proof that the commissioner’s determination is incorrect and that there was reasonable_cause id pincite assuming without deciding that respondent has the burden of production see goodwin v commissioner tcmemo_2003_289 joye v commissioner tcmemo_2002_14 there is no question but that petitioners were required to file a tax_return and failed to file the tax_return until date further petitioners did not remit payment prior to or with the filing of the delinquent_return
